      Case: 1:21-cv-00564-CAB Doc #: 1-6 Filed: 03/10/21 1 of 2. PageID #: 51




                       IN THE UNITED STATES DISTRICT COURT

                        FOR THE NORTHERN DISTRICT OF OHIO

                                    EASTERN DIVISION

UNITED STATES OF AMERICA,       )                   CIVIL ACTION NO.
                                )
                 Plaintiff,     )                   JUDGE
                                )
        v.                      )
                                )
REAL PROPERTY LOCATED AT        )
100 MOUNTAIN VIEW DRIVE,        )
MORELAND HILLS, OHIO,           )
CUYAHOGA COUNTY PERMANENT )
PARCEL NOS: 913-06-001, 913-06- )
005, et al.,                    )
                                )
                 Defendants.    )                   NOTICE



Party-in-Interest:     100 Mountain View, LLC
                       100 Mountain View Drive
                       Moreland Hills, Ohio 44022

       The above-captioned forfeiture action was filed in U.S. District Court on March 10, 2021.

A copy of the complaint is attached. If you claim an interest in the defendant property, the

following applies.

       Pursuant to Rule G of the Supplemental Rules for Admiralty or Maritime and Asset

Forfeiture Claims, you are required to file with the Court, and serve upon Henry F. DeBaggis,

plaintiff=s attorney, whose address is United States Attorney=s Office; United States Court House;

801 West Superior Avenue, Suite 400; Cleveland, Ohio 44113, a verified claim to the defendant

property within thirty-five (35) days after your receipt of the complaint. Said claim shall contain

the information required by Rule G(5) of the said Supplemental Rules. Additionally, you must
      Case: 1:21-cv-00564-CAB Doc #: 1-6 Filed: 03/10/21 2 of 2. PageID #: 52




file and serve an answer to the complaint or a motion under Rule 12 of the Civil Rules of

Procedure, within twenty (20) days after the filing of the claim, exclusive of the date of filing. If

you fail to do so, judgment by default will be taken for the relief demanded in the complaint.

                                              Respectfully submitted,

                                              Bridget M. Brennan
                                              Acting United States Attorney

                                       By:    /s/ Henry F. DeBaggis
                                              Henry F. DeBaggis (OH: 0007561)
                                              Assistant United States Attorney
                                              801 West Superior Avenue
                                              Suite 400
                                              Cleveland, OH 44113-1852
                                              Tel. (216) 622-3749
                                              Fax. (216) 522-7499
                                              Henry.DeBaggis@usdoj.gov




                                                  2
